United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1479
                      ___________________________

                             Donald Felix Winnett

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 DeAngelo M. Earl, Major, East Arkansas Regional Unit, ADC; Lorie A. Taylor,
            Hearing Officer, Arkansas Department of Correction

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                ____________

                          Submitted: August 25, 2014
                            Filed: August 28, 2014
                                [Unpublished]
                                ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      In this 42 U.S.C. § 1983 action, Arkansas inmate Donald Winnett appeals after
the district court1 adversely disposed of all of his claims. Upon careful de novo
review, we conclude that no error occurred. See Joseph v. Allen, 712 F.3d 1222,
1225 (8th Cir. 2013) (this court reviews district court’s grant of summary judgment
de novo, viewing all evidence and drawing all reasonable inferences in favor of
nonmoving party; summary judgment is proper when there is no genuine issue of
material fact and moving party is entitled to judgment as matter of law); Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam) (preservice dismissals are
reviewed de novo). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny
Winnett’s motion for appointed counsel.
                       ______________________________




      1
       The Honorable D. P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Beth
Deere, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-